United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                      August 28, 2006

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 05-30910
                            Summary Calendar



                     UNITED STATES OF AMERICA,

                          Plaintiff-Appellee,

                                 versus

                        LERON MICHAEL ALEXANDER,

                          Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                       USDC No. 2:03-CR-00279-1
                         --------------------

Before JOLLY, GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Leron Michael Alexander appeals from his conviction of three

counts of bank robbery, one count of carjacking, and four counts of

using, carrying,   or    brandishing   a   firearm   during   a   crime   of

violence.   Alexander contends that the two firearm charges arising

from the June 18, 2001, carjacking and bank robbery he committed

should have resulted in one firearm sentence under 18 U.S.C. §

924(c) because the predicate offenses were grouped under the

Sentencing Guidelines and because the carjacking and bank robbery


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 05-30910
                                      -2-

occurred nearly simultaneously.          He also argues that the district

court erred by adjusting his guideline sentencing level as to one

of his bank robberies because one of his victims was a vulnerable

victim.

      The evidence showed that Alexander brandished a firearm when

he committed his carjacking offense, then again when he robbed the

bank.     Therefore, Alexander used a firearm twice to commit two

different predicate offenses, carjacking and bank robbery.                There

were thus two units of prosecution, see United States v. Phipps,

319 F.3d 177, 186 (5th Cir. 2003), and § 924(c) authorized separate

convictions and sentences.        See id.

      We need not address whether the vulnerable victim adjustment

was   erroneous.    Without      the    adjustment,   Alexander’s   combined

offense level for his multiple offenses would have remained 28, see

U.S.S.G. §    3A1.4(a),    and    his   total   offense   level   would    have

remained the same.        Any error regarding the vulnerable victim

adjustment is thus harmless.        See United States v. Sidhu, 130 F.3d
644, 652 (5th Cir. 1997).

      AFFIRMED.